IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-10125
                          Conference Calendar
                           __________________

LINK POWELL, JR.,

                                       Plaintiff-Appellant,

versus

DONALD H. LANE; RILLA MAHONEY,

                                       Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 1:95-CV-118-C
                        - - - - - - - - - -
                           April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant Link Powell, Jr., appeals the district court's

order dismissing his 42 U.S.C. § 1983 civil rights action as

frivolous.     We have reviewed the record and the district court's

order and find no abuse of discretion.    Accordingly, we affirm

for essentially the reasons stated by the district court.      Powell

v. Lane, No. 1:95-CV-118-C (N.D. Tex. Jan. 29, 1996).

     AFFIRMED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.